       Case 3:19-cv-03418-WHO Document 25 Filed 02/20/20 Page 1 of 2



 1   Katherine M. Dugdale, Bar No. 168014
     KDugdale@perkinscoie.com
 2   PERKINS COIE LLP
     1888 Century Park E., Suite 1700
 3   Los Angeles, CA 90067-1721
     Telephone: 310.788.9900
 4   Facsimile: 310.788.3399

 5   Holly M. Simpkins, pro hac vice
     HSimpkins@perkinscoie.com
 6   Lauren Watts Staniar, pro hac vice
     LStaniar@perkinscoie.com
 7   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 8   Seattle, WA 98102
     Telephone: 206.359.8000
 9   Facsimile: 206.359.9000

10   Attorneys for Plaintiff
     Twitch Interactive, Inc.
11

12                                 UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN FRANCISCO DIVISION

15

16   TWITCH INTERACTIVE, INC., a                   Case No. 19-cv-03418-WHO
     Delaware corporation,
17                                                 PLAINTIFF TWITCH INTERACTIVE,
                            Plaintiff,             INC.’S NOTICE OF VOLUNTARY
18                                                 DISMISSAL AS TO DOE IP ADDRESS
            v.                                     173.216.156.254
19
     JOHN AND JANE DOES 1–100,
20   individuals,

21                          Defendants.

22

23

24

25

26

27

28                                                -1-
                                                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                                                                         CASE NO. 19-CV-03418-WHO
                                                                                        146486747.1
       Case 3:19-cv-03418-WHO Document 25 Filed 02/20/20 Page 2 of 2



 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Twitch Interactive,

 2   Inc. (“Twitch”), hereby dismisses this action against Doe IP Address 173.216.156.254, whose

 3   identity the parties have agreed to keep confidential.

 4   DATED: February 20, 2020                           PERKINS COIE LLP
 5
                                                        By: /s/ Lauren Watts Staniar
 6                                                          Holly M. Simpkins, pro hac vice
                                                            HSimpkins@perkinscoie.com
 7                                                          Katherine M. Dugdale, Bar No. 168014
                                                            KDugdale@perkinscoie.com
 8                                                          Lauren Watts Staniar, pro hac vice
                                                            LStaniar@perkinscoie.com
 9
                                                              Attorneys for Plaintiff
10                                                            Twitch Interactive, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                    -2-
                                                        PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                                                                             CASE NO. 19-CV-03418-WHO
                                                                                               146486747.1
